Citation Nr: 0505577	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  02-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a left shoulder disability and if so 
whether the reopened claim should be granted.

2.  Entitlement to a rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001 rating decision 
rendered by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In May 2004, the 
Board remanded the issues listed above to the RO for further 
evidentiary development.  The requested development has been 
completed and the case has been returned to the Board for 
further consideration.  

In February 2005, the veteran's motion to advance his appeal 
on the Board's docket was granted.  

The issues of entitlement to service connection for a left 
shoulder disability and a higher evaluation for asbestosis 
are addressed in the REMAND below.  


FINDINGS OF FACT

1.  Service connection for residuals of a left shoulder 
disability was denied in a February 1961 rating decision.  

2.  Evidence received since the February 1961 rating decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a left shoulder 
disability.




CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for left shoulder disability has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for left shoulder disability.  Therefore, no further 
development with respect to this matter is required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) or the 
regulations implementing it.

Evidentiary Background

The veteran's service records reflect that he served as a 
general carpenter in the Army.  His duties included building 
barracks and buildings.  

The record reflects that the veteran was treated in June 1946 
for complaints of left elbow pain after an injury two weeks 
earlier.  X-ray examination revealed an old fracture of the 
left elbow.  However, his service medical records are silent 
for any complaint or finding of a left shoulder disability.

While he complained of left-sided pain after scrubbing floors 
in July 1946, the complaint was attributed to a 
psychoneurosis.  

The veteran filed his original claim for service connection 
for a left shoulder disability in January 1961.  The RO 
denied service connection by rating action in February 1961 
as the evidence failed to show that the veteran had a 
permanent or chronic left shoulder condition related to his 
active military service.  The veteran was notified of that 
decision in March 1961, but did not appeal.  

In January 1971, the veteran sought treatment at the 
Soldiers' Home in Chelsea, Massachusetts, for an apparent 
contusion and sprain of the left shoulder with questionable 
bursitis.  It was noted that he had fallen on his shoulder 3 
weeks prior to seeking medical treatment. It was also noted 
that he had received a rabies inoculation a couple of weeks 
ago.  The treating physician opined that it was "quite 
possible" that the veteran's complaints were a secondary 
reaction to his rabies inoculation.  Subsequent X-ray 
examination revealed no evidence of recent fracture or other 
abnormalities and the soft tissues were unremarkable.  

An October 1995 VA medical certificate indicates that the 
veteran reported a 5-month history of left shoulder pain 
especially when lifting his shoulder.  He did not remember 
any injury to his shoulder.  The diagnosis was probable left 
rotator cuff tendonitis.  

The report of a November 1996 medical history from the 
Soldiers' Home in Chelsea, Massachusetts, indicates that the 
veteran had worked as a bricklayer.  He also had left 
shoulder and elbow pain that was not associated with his 
chest pain.  He was noted to have a tear of the left rotator 
cuff.  

In October 1999, the veteran filed a claim for service 
connection for various conditions including a left shoulder 
disability.  He reported that in 1946 he fell down with his 
barracks bag while on leave.  As a result of this fall, he 
fractured his ribs and had trouble with his left shoulder.  
He had been told that he had a torn left rotator cuff.  Some 
days, he could not lift his left hand.  

The veteran was afforded a VA orthopedic examination in May 
2001.  He reported a history of chronic shoulder problems 
related to an incident in 1945 when he was in a marching 
formation in the Infantry.  He stated that he was 
experiencing gastroenteritis and was dehydrated.  He lost 
consciousness and fell on his left shoulder.  He reported 
that he was hospitalized for six weeks for his shoulder 
injury and was unable to lift his shoulder when he was 
deployed to Korea.  No further intervention was undertaken 
and the veteran continued to perform his duties despite a 
limited ability to move his left shoulder.  He also reported 
that in 1946 while on leave, he again fell and hit his 
shoulder.  He had worked as a handyman most of his life and 
he also had worked in masonry before retiring 10 years ago.  
Chronic left rotator cuff tear, probably supraspinatus, and 
suspected left shoulder degenerative arthritis secondary to 
the rotator cuff tear were diagnosed.  

The veteran underwent a VA surgical consultation in June 
2003.  He reported that he injured his left shoulder in 
service.  Examination of the left shoulder in June 2003 
revealed full range of motion, but pain with abduction and 
forward flexion from 45 to 135 degrees.  His left rotator 
cuff muscles appeared intact to tests.  A private MRI in 
February 2003 revealed "tendonopathy of the distal 
supraspinatus tendon with a partial thickness tear along its 
bursal surface without retraction of the supraspinatus muscle 
as well as degenerative changes of the acromioclavicular 
joint with a small inferior spur."  The veteran was to 
undergo physical therapy.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Analysis

By an unappealed decision in February 1961, the RO denied 
service connection for left shoulder disability as a chronic 
left shoulder disability was not currently shown.  After a 
review of the evidence, the Board finds that new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for a left shoulder 
disability.   

The current medical evidence shows that the veteran has 
degenerative changes in the left shoulder as well as 
tendinopathy of the left rotator cuff.  The report of VA 
examination in May 2001 indicates that the veteran reported 
that his current symptoms dated to his active military 
service.  These medical records are presumed credible for the 
purpose of determining whether new and material evidence has 
been submitted.  These records are neither cumulative nor 
redundant of the evidence previously of record.  Similarly, 
these records are so significant that they must be considered 
to fairly decide the merits of the veteran's claim as they 
indicate that he presently has a left shoulder disability 
that may be related to his active service.  Therefore, these 
records are new and material and reopening of the claim is in 
order.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a left 
shoulder disability is granted.


REMAND

Having granted reopening of the veteran's claim for service 
connection for a left shoulder disability, the Board has 
determined that further evidentiary development is required.  

As noted above, the veteran presently has a left shoulder 
disability that he contends resulted from an injury during 
active duty.  While the veteran's alleged in-service history 
was noted during VA examination in May 2001, the record does 
not show that the examining physician had access to, or 
reviewed, the veteran's service medical records or any other 
related documents which would have enabled her to render an 
informed opinion.  The Court has held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence". . . [and] a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the 
mere recording of the veteran's reported medical history does 
not constitute competent medical evidence.  
Likewise, the Board notes that it is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
Accordingly, on Remand the veteran should be afforded a VA 
examination addressing the etiology of the veteran's left 
shoulder disability.  

Additionally, the Board is of the opinion that a new VA 
examination is required to accurately assess the severity of 
the veteran's service-connected asbestosis.  Asbestosis is 
evaluated under the General Rating Formula for Interstitial 
Lung Disease.  A 10 percent evaluation is assigned for a 
Forced Vital Capacity (FVC) of 75 to 80 percent of predicted 
or a Diffusion Capacity of the lung for Carbon Monoxide by 
the Single Breath Method (DLCO (SB)) of 66 to 80 percent.  A 
higher evaluation of 30 percent requires an FVC of 65 to 74 
percent of predicted or a DLCO (SB) of 56 to 65 percent.  38 
C.F.R. § 4.97, Diagnostic Code 6833 (2004).  

While the record contains the results of pulmonary function 
testing in May 2001 and January 2004, the reports of these 
tests are not adequate for rating purposes.  In particular, 
these reports do not specifically include the DLCO (SB) 
percent predicted.  Consequently, additional medical 
development is required to obtain DLCO (SB) test results.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center in Washington, DC, for the 
following actions:

1.  The RO should make arrangements for 
the veteran to be afforded an examination 
by a physician with appropriate expertise 
to determine the etiology of his present 
left shoulder disability.  The claims 
folder must be sent to the examiner for 
review; consideration of such should be 
reflected in the completed examination 
report.  

The examiner should identify all current 
left shoulder disorders.  For each 
disorder identified, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not that the disorder 
originated during the veteran's military 
service or is otherwise etiologically 
related to service.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

2.  The RO should also arrange for a VA 
pulmonary examination of the veteran by 
an appropriate health care provider to 
determine the impairment due to the 
service-connected asbestosis.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner before completion of the 
examination report. 

Any further indicated special studies 
should be conducted.  This MUST include 
pulmonary function testing.  The report 
MUST specifically include FVC percent 
predicted and DLCO (SB) percent 
predicted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  

3.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  Then, the RO should adjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


